Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun Ye on 6/21/2021.
In the claims:
a) Claim 5, line 1, replace the dependency “3” by –1--.
b) Claim 6, line 1, replace the dependency “4” by –1--.
c) Claim 15, line 1, replace the dependency “13” by –11--.
d) Claim 16, line 1, replace the dependency “14” by –11--.








The following is an examiner’s statement of reasons for allowance:   
None of the prior art of record further teaches: (Partial features shown, see claims for full details)
a) The multiple computation modules include a master computation module configured to receive, in response to the MM instruction, the first matrix and transmit one of the row vectors of the first matrix to one or more slave computation modules, 2Attorney Docket No.: 81010-00005 ICON wherein the multiple computation modules include the one or more slave computation modules respectively configured to: store one of the column vectors of the second matrix, receive the one of the row vectors of the first matrix from the master computation module, and multiply the received row vector of the first matrix with the stored column vector of the second matrix to generate the result element. (Claim 1)
b) The receiving by a master computation module in response to the MM instruction, the first matrix and transmitting by the master computation module the row vectors of the first matrix to the slave computation modules; receiving, by the multiple computation modules, the second matrix based on the second starting address and the second size of the second matrix; respectively multiplying, in response to the MM instruction by the multiple computation modules, row vectors of the first matrix with column vectors of the second matrix to generate one or more result elements, the multiplying includes: respectively storing, by the slave computation modules, the column vectors of the second matrix, 5Attorney Docket No.: 81010-00005 iCON respectively receiving, by the slave computation modules, the one of the row vectors of the first matrix from the master computation module, and respectively multiplying, by the slave computation modules, the 
Applicant’s response and amendment on 6/15/2021 have been entered and fully considered and persuasive. Claims 3, 4, 13, 14 have been canceled by applicant. The IDS on 6/15/2021 has been entered and considered. The TD filed on 2/1/2021 has been entered and approved. Minor corrections have been made in claims 5, 6, 15, 16 by the Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182